Citation Nr: 0727200	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking service connection for a left leg/knee 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to March 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Providence, Rhode Island Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a left 
leg/knee disability must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed December 2003 rating denied service 
connection for a left leg/knee disability based essentially 
on findings that such disability was not shown to be related 
to the veteran's service.

2.  Evidence received since the December 2003 decision does 
not tend to relate the veteran's left leg/knee disability to 
her active service; does not relate to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a left leg/knee disability; and does not raise 
a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for a left leg/knee 
disability may not be reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A February 2005 letter advised the veteran of the bases for 
the denial of the underlying claim, advised her that new and 
material evidence was required to reopen the claim, and 
advised her of what the evidence needed to show in order for 
the claim to be reopened.  Furthermore, she was advised of 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
letter specifically advised (on page 2) the veteran that, 
should she have any evidence in her possession pertinent to 
her claim, she should submit such evidence.  This notice was 
in substantial compliance with the mandates of the U.S. Court 
of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VCAA notice was provided prior to the 
initial adjudication.  

Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding the ratings 
of a left leg/knee disability and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
is moot.  

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (she replied in 
March 2006, that she has submitted all medical evidence in 
support of her claim and has nothing further to add).  
Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the Board finds that VA has met its assistance 
obligations in this case.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

B.		Factual Background, Legal Criteria, and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.   38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since 
the instant claim to reopen was filed after that date (in 
February 2005), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A December 2003 rating decision denied service connection for 
a left leg/knee disability on the bases that such disorder 
was not shown to be related to the veteran's service 
including the one left leg complaint noted therein.  The 
veteran was notified of the December 2003 rating decision and 
of her right to appeal it.  She did not do so, and it became 
final.  38 U.S.C.A. § 7105.

In February 2005, she petitioned to reopen the claim seeking 
service connection for her left leg/knee disability.  A June 
2005 rating decision denied the petition to reopen and she 
subsequently perfected an appeal to the Board on this issue.  

Evidence of record at the time of the December 2003 rating 
decision consisted of the veteran's service medical records 
which note that she was seen one time for a left leg 
complaint in March 1987; July 1996 to July 1997 postservice 
treatment notes from Dr. H.C., to include a July 1997 note in 
which the veteran reports her left leg/knee symptoms began 
three years prior (1994); March to May 1997 treatment notes 
from Dr. T. B., to include the first noted left knee surgery 
in May 1997; April 2000 to November 2002 treatment notes from 
Memorial Hospital of Rhode Island, to include the second 
noted left knee surgery by Dr. M.B. in December 2001; and 
several statements from the veteran relating her left 
leg/knee disability to service.  
Evidence received since the December 2003 rating decision 
consists essentially of December 2001 to April 2002 treatment 
notes regarding preoperative and postoperative care of her 
left knee surgery from Dr. M.B.; physical therapy notes from 
December 2001 to March 2002; January 2002 to November 2004 
progress notes from Memorial Hospital; the veteran's 
testimony from the May 2007 hearing; statements from the 
veteran; and duplicates of the other treatment records.

As the claim was previously denied because a chronic left 
leg/knee disability was not attributed to service (no 
evidence of continuity of treatment), for evidence received 
to be new and material, it must relate to this unestablished 
fact i.e., it must show a chronic leg/knee disability that is 
attributed to service. 

The private medical records, testimony and statements 
submitted are new to the extent that they were not previously 
of record and considered by the RO in December 2003.  
However, they are not material evidence as they do not relate 
to an unestablished fact necessary to substantiate the claim.  
The records do not show that her left leg/knee disability is 
attributed to service.  Furthermore, they do not include any 
competent (medical opinion) evidence suggesting such.  
Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

As to the veteran's recent testimony, such evidence cannot 
serve to provide a competent link between the post-service 
medical disability and service.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  (Significantly, the veteran has stated and testified 
that her first knee surgery was in December 1989 with Dr. 
T.B.  As stated above, the first noted surgery with Dr. T.B. 
was in May 1997, many years after surgery further showing no 
continuity of treatment).

In summary, no item of evidence received since the December 
2003 rating decision constitutes competent (medical) new 
evidence that relates the disability at issue to her one left 
leg complaint in service (or in any other way to service).  
Consequently, the Board must find that the additional 
evidence received does not pertain to the unestablished fact 
necessary to substantiate the claim the veteran seeks to 
reopen, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.


ORDER

The appeal to reopen a claim seeking service connection for a 
left leg/knee disability is denied.






____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


